Case 1:18-cv-00823-CFC-JLH Document 253-2 Filed 06/08/21 Page 1 of 1 PageID #: 24111




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE

    PAR PHARMACEUTICAL, INC.,                   )
    PAR STERILE PRODUCTS, LLC, and              )
    ENDO PAR INNOVATION                         )
    COMPANY, LLC,                               )
                                                )     C.A. No. 18-823-CFC
                   Plaintiffs,                  )
                                                )
             v.                                 )
                                                )
    EAGLE PHARMACEUTICALS INC.,                 )
                                                )
                   Defendant.                   )

                                 [PROPOSED] O R D E R

             The Court having reviewed Defendant’s May 25 Letter (D.I. 246) regarding

   its proposed redactions along with the supporting Declaration of David Pernock, and

   cause for these redactions having been shown,

             IT IS HEREBY ORDERED that Defendant’s request is GRANTED and the

   redacted version of the May 25 Letter filed as Exhibit B on June 8, 2021 will serve

   as the official public version of the May 25 Letter.


                                                    _____________________________
                                                    United States District Judge
   7221833
